Citation Nr: 1308122	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-47 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether clear and unmistakable error (CUE) is present in a February 27, 2007 rating decision that reduced the Veteran's disability rating from total disability rating due to individual unemployability (TDIU) to a combined schedular 70 percent disability rating.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to December 1947.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied finding CUE in a February 27, 2007 rating decision.

The Veteran testified before a Decision Review Officer at the RO in July 2010.  A transcript of the hearing is in the claim file.

In November 2010, the Veteran requested a hearing before the Board.  The Veteran subsequently withdrew his request in January 2012.  38 C.F.R. § 20.704(e).

When this case was before the Board in May 2012, it was remanded for further development.   It is now before the Board for further appellate action.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a February 27, 2007 rating decision, the RO reduced the Veteran's disability rating from TDIU to a combined schedular 70 percent disability rating.  

2.  The Veteran filed a notice of disagreement with this decision but withdrew this claim in a September 2007 statement from his representative.

3. The February 27, 2007 rating decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the February 27, 2007 rating decision on the basis of CUE have not been met.  38 C.F.R. § 3.105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the motion before the Board.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  A motion to reverse or revise a final decision on the basis of CUE, however, is not a claim for benefits, but is rather a collateral attack on that decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits under parts II or III of title 38, which govern the benefits available under the laws administered by VA.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Whether there is CUE in a rating decision must be based on the record and law that existed at the time of the prior adjudication in question, and therefore the notice and duty to assist provisions under the VCAA are not applicable.  Id.; see 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this regard, it is noted that "CUE claims are not conventional 'appeals,' but rather are requests for revisions of previous decision[s]."  Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 694 (Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 (Fed.Cir.1998)).  Thus, the Board finds that the notice and assistance provisions of the VCAA are not applicable.  

Pertinent Laws and Regulations

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where evidence establishes CUE.

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

It has been held that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Courts have held that CUE is not a mere allegation of an unspecified error.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A claim of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo at 43-44. Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet.App. 228, 231 (1991).  See Berger v. Brown, 10 Vet.App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of clear and unmistakable error).

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Similarly, the fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record. Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 

The error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  Further, such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

Analysis

The Veteran has alleged CUE in a February 27, 2007 rating decision, wherein the RO terminated the Veteran's TDIU benefits.  The Veteran filed a notice of disagreement with this decision but then withdrew his claim in a September 2007 statement through his representative.  Therefore, the February 27, 2007 decision became final.  See 38 U.S.C.A. § 7105.  This rating decision may be revised only upon a showing that it was clearly and unmistakably erroneous.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

At the time of the February 2007 decision, the evidence of record included statements made by the Veteran in August 2003, August 2006 and July 2006 as well as U.S. Individual Income Tax Returns for years 2003, 2004 and 2005.

The Veteran argues that he was not working and instead was receiving deferred compensation for work he performed during the period of 1980 to 1990.  The Veteran explained that the RO terminated entitlement to TDIU based upon a finding that he was earning income when in fact it was deferred compensation.

The law provides that in reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of §3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  When in such a case the veteran is undergoing vocational rehabilitation, education or training the rating will not be reduced by reason thereof unless there is received evidence of marked improvement or recovery in physical or mental conditions or of employment progress, income earned, and prospects of economic rehabilitation, which demonstrates affirmatively the veteran's capacity to pursue the vocation or occupation for which the training is intended to qualify him or her, or unless the physical or mental demands of the course are obviously incompatible with total disability.  Neither participation in, nor the receipt of remuneration as a result of participation in, a therapeutic or rehabilitation activity under 38 U.S.C. 1718 shall be considered evidence of employability.  38 C.F.R. § 3.343(c)(1) (2007).

Also, if a veteran with a total disability rating for compensation purposes based on individual unemployability begins to engage in a substantially gainful occupation during the period beginning after January 1, 1985, the veteran's rating may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless the veteran maintains the occupation for a period of 12 consecutive months.  For purposes of this subparagraph, temporary interruptions in employment which are of short duration shall not be considered breaks in otherwise continuous employment.  38 C.F.R. § 3.343(c)(1) (2007).

The law provided that total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  38 C.F.R. § 3.343(a) (2007). 

In considering the Veteran's allegations of clear and unmistakable error, however, the Board cannot consider the issue that was on appeal in February 2007 de novo. The Board's analysis must determine only whether the prior decision contained a factual or legal error and whether any such error would have manifestly changed the outcome of that decision.  

The Veteran's assertion of CUE is without merit, and his appeal will be denied.  The RO reduced the Veteran's disability rating from TDIU to a combined schedular 70 percent disability rating because the evidence showed full time employment since 2003.  The Veteran claims that the RO made a clear and unmistakable error in its decision because he was not employed during that time and instead was drawing on a deferred compensation account.  The Board finds that the correct facts were known by the RO at the time of the February 2007 decision.  Specifically, the fact that the Veteran was drawing on a deferred compensation account beginning October 2003 was included in the claims file at the time of the February 2007 decision.  See August 2003 statement by the Veteran.  Although the Veteran did not specify how much money he was taking out from the deferred compensation account, he provided tax returns for 2003, 2004 and 2005 which included details of interest and ordinary dividends.  See U.S. Individual Income Tax Returns for 2003, 2004, and 2005, Schedule B.  In essence, the Veteran's allegations are, in fact, based on a disagreement as to how the facts were weighed or evaluated.  As noted above, a disagreement as to how the facts were weighed can never constitute CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

The Board has considered the Veteran's arguments but finds that the Veteran has failed to demonstrate how such an error would have manifestly changed the outcome of the RO decision when it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  The provisions of 38 C.F.R. § 3.343(c) require that actual employability be established by clear and convincing evidence.  The Veteran explained in September 2011 that the he was drawing money from his deferred compensation accounts ($25,000 annually) and was not working in 2003, 2004, and 2005.  Although the RO did not know how much money the Veteran was drawing from the deferred compensation account, the Veteran's income tax returns for 2003, 2004 and 2005 were included in the file and reviewed by the RO prior to the February 2007 decision.  The income tax returns from 2003, 2004 and 2005 show that the Veteran was making money from his business; gross receipt of sales for his business were $175,345, $147,123 and $170,786, respectively.  The Board notes that the Veteran reported an expense for advertising for 2003, 2004 and 2005, indeed showing that the Veteran was maintaining a business.  Therefore, it cannot be found that the Veteran's unemployability was "undebateable."  

Finally, the Veteran received notice of the proposal to reduce entitlement to individual unemployabability because the Veteran was able to secure and follow gainful employment in October 2006.  T	he reduction in benefits was with an effective date of April 1, 2003, and the Veteran was notified of this action. Therefore, the RO complied with the provisions of 38 C.F.R. § 3.105(e) which specify that the reduction be made effective 60 days from the date of the notice of the reduction to afford the Veteran time to present additional evidence.

In sum, a review of the record does not demonstrate that the RO failed to comply with the provisions of 38 C.F.R. § 3.105 or 38 C.F.R. § 3.343 in its February 2007 rating decision as alleged by the Veteran.  Therefore, the February 2007 rating decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


ORDER

The request for revision of a February 27, 2007 rating decision, which terminated TDIU benefits, on the basis of CUE is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


